Title: To George Washington from Joseph Jones, 18 July 1780
From: Jones, Joseph
To: Washington, George


					
						Dear Sr
						Phila: 18th July 1780
					
					A Report from the Board of War in consequence of a Letter of Genl Gates’s to Congress refd to the Board respecting the promotion of Col. Danl Morgan to the Office of Brigadier General, now lies upon the Table, at my request—The Board have stated his former Services—his being first Colonel of our Line, and the deficiency of that State at present in her Quota of Troops. If a promotion of General officers is to take place and to be made through the line of the Army Morgan has many before him but if the promotions are to be through the line of the State that officer it appears stands first. Genl Gates has mentioned his intention of giving Morgan the Command of a Body of light Infantry, but as the State has given the command of the Militia lately sent to the Southward to Col. Stevens who was Morgans junior officer in the Continental line with the Commission of Brigadier General he will command Col: Morgan and this Gates thinks will disgust him and therefore with great eanestness and warmth presses his promotion. I shall thank you for your confidential communications upon this matter as the Report I think will not be pressed or taken up untill the Virga Delegates are fully informed as it was upon my motion to obtain time for information it lies upon the Table—Besides as he left the Army in disgust under your immediate command I did not like the

present mode of his obtaining the promotion, withot (that I know of) any alteration of circumstances, at the pressing instance of General Gates. pray my dear Sr do you recollect the purport of a Letter lately written to Col. Harrison Speaker of the Delegates, representing the deranged state of the French Finances theirs as well as Spains declining Navy and the increasing growing Strength of the British Navy—I have heard of such a Letter that Gentleman received from you and had shewn it to many of the members of our assembly and that it was like to prejudice rather than promote the Service—I mention this in confidence as the purport of the Letter may have been misrepresented and I have it not directly from one who saw it or heard it read—Between ourselves I fear that worthy Man is no zealous Friend of the Alliance—I may be mistaken but it is my present opinion. An account transmitted the Admiralty Board by Genl Foreman makes the British on the N. York Station nine line of Battle Ships two or three fifty’s and 17 Frigates and other armed Vessells—should this intelligence be true the French Fleet as we have been told (though we have not yet the particulars of their strength) will be unequal to the undertaking. My Letters from virga speak of our people as being roused—a Bill had passed the Delegates by a Majority of 3 only adopting the scheme of Finance recommended by Congress—thirteen of the Senate only were present the opinion of ten of these publicly known five for & five agt the Bill—It was conjectured the others were in favour of the measure. Every 15th Militia man is to be drafted to fill up the deficiency of our line this Bill was also before the Senate. I hope you find the Recruits coming in fast—the news of the arrival of the Fleet will accelerate them. with great respect I am Dr Sr yr aff. hume Servt
					
						Jos: Jones.
					
				